NO. 07-05-0222-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                   JANUARY 27, 2006

                          ______________________________


                                   RANDY BRAZEAL,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                               Appellee


                        _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                  NO. 16715-A; HON. JOHN B. BOARD, PRESIDING

                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Randy Brazeal appeals his conviction of theft of property of the value of

$1500 or more but less than $20,000. His appointed counsel has moved to withdraw after

filing a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), and representing that he has searched the record and found no arguable grounds

for reversal. The brief indicates that appellant was informed of his right to review the
record and file his own brief. So too did we inform appellant that any response or brief he

cared to file had to be filed by January 26, 2006. To date, appellant has neither filed a pro

se response nor moved for an extension of time.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

two potential areas for appeal. They involve 1) whether the punishment evidence was

sufficient to support a finding of “true” to the two enhancement paragraphs of the

indictment, and 2) whether trial counsel was ineffective. However, appellate counsel then

explained that even though the pen packet for one of the alleged offenses is not in the

record, appellant’s plea of “true” is sufficient to support the court’s finding. Counsel also

explained that the record does not reveal that trial counsel failed to assist his client in

determining whether to plead true to the enhancements and therefore a finding of

ineffective assistance cannot be made.            We have also conducted our own review

of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any

reversible error pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our

own review shows that the evidence presented during the bench trial is sufficient to

sustain the conviction and that the punishment assessed was within the range permitted

by law. We have found no arguable issue warranting reversal.

       Accordingly, the motion to withdraw is granted and the judgment of the trial court is

affirmed.

                                                         Per Curiam



Do not publish.



                                             2